
	
		I
		112th CONGRESS
		1st Session
		H. R. 2246
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To suspend United States assistance to Brazil until such
		  time as Brazil amends its laws to remove the prohibition on extradition of
		  nationals of Brazil to other countries.
	
	
		1.Short titleThis Act may be cited as the
			 Brazilian Foreign Aid Fairness
			 Act.
		2.Suspension of United
			 States assistance to Brazil until Brazil amends its laws to remove the
			 prohibition on extradition of nationals of Brazil to other countries
			(a)Suspension of
			 assistanceNotwithstanding
			 any other provision of law, no funds made available to any Federal department
			 or agency may be used to provide assistance to Brazil until the President
			 determines and certifies to Congress that the Government of Brazil has amended
			 its laws to remove the prohibition on extradition of nationals of Brazil to
			 other countries.
			(b)WaiverThe
			 President may waive the application of subsection (a) on a case-by-case basis
			 if the President determines and certifies to Congress that is in the national
			 interests of the United States to do so.
			(c)Effective
			 dateThis Act takes effect on the date of the enactment of this
			 Act and applies with respect to funds made available to any Federal department
			 or agency for any fiscal year after fiscal year 2011.
			
